Citation Nr: 0842643	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for epistaxis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for epistaxis and 
bilateral hearing loss.

In October 2008, the veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  A transcript of the hearing has been 
added to the record.  During the proceeding, the veteran 
submitted additional evidence that was accompanied by a 
waiver of initial RO consideration.  Nevertheless, in view of 
the action taken below, initial consideration of this 
evidence by the RO should be undertaken.

The claim for bilateral hearing loss is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

In a written statement and testimony before the Board dated 
in October 2008, prior to the promulgation of a decision in 
the appeal, the veteran expressed his intent to withdraw his 
appeal for service connection for epistaxis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for epistaxis have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the 
appellant without his express written consent. 38 C.F.R. § 
20.204(c) (2008).

In February 2006, the veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement service 
connection for epistaxis as identified in the December 2005 
statement of the case.  In October 2008, following 
certification of his appeal to the Board, the veteran, in a 
written statement and testimony at Board hearing, indicated 
that he wished to withdraw the appeal regarding service 
connection for epistaxis.  The Board finds that the veteran's 
written statement and testimony indicating his intention to 
withdraw the appeal as to this issue satisfies the 
requirements for the withdrawal of a substantive appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn his appeal, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning this issue.  The Board, therefore, 
has no jurisdiction to review the veteran's claim for service 
connection for epistaxis and must dismiss the issue.  


ORDER

The claim for service connection for epistaxis is dismissed.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claim for service connection for bilateral 
hearing loss.  He contends that his bilateral hearing loss is 
causally related to an ear disease (otitis media) that he 
contracted while on active duty and to in-service noise 
exposure.  This noise exposure occurred, the veteran 
maintains, when he and fellow service members fired combat 
weapons and live grenades at Fort Gordon, South Carolina, 
without the use of hearing protection.

The record reflects that the veteran served in the Army as a 
military police officer and that he received numerous 
decorations indicative of exposure to live weapons fire, 
including the Marksman Badge (M1 Rife), Marksman Badge 
(Missile), Sharpshooter Badge (Cal .45 Pistol), and the 
Expert Badge (Carbine).  Thus, the Board finds he was likely 
exposed to acoustic trauma in service.

The service treatment records show that in March 1959, the 
veteran was treated for complaints of bilateral ear pain and 
bleeding.  He told service medical providers that he had 
recently contracted a cold and experienced a "stopped-up 
feeling" in both ears, which had given way to progressively 
worsening pain and drainage of a blood-like fluid.  The 
diagnosis was otitis media, acute suppurative left; catarrhal 
right.  The veteran was prescribed ear drops and oral 
medication.  After approximately 13 days of convalescence, 
his ear drums were assessed as being back to normal, although 
an "old hemorrhagic bleb" was still present on the left ear 
drum, and he returned to active duty . His service treatment 
records are otherwise negative for any complaints, diagnoses, 
or treatment of otitis media or other ear problems.  On 
examination prior to his separation from service in February 
1962, the veteran underwent audiometric testing, which showed 
his hearing to be within normal limits.

The veteran's post-service treatment records show that he was 
treated in March 2005 for complaints of "gradual hearing 
loss over three years" and ringing in his ears.  He also 
reported a prior one-month episode of left ear pain and 
complained of recurrent difficulty listening to loud sounds 
and intermittent aural pressure/fullness in both ears.  
Further, the veteran complained that low-frequency noises, 
such as his wife's snoring, made his "right ear move 
inside" and prevented him from sleeping.  Based upon the 
veteran's statements and an audiological examination, he was 
diagnosed with bilateral tinnitus and mild to moderately 
severe sensorineural hearing loss bilateral hearing loss and 
prescribed hearing aids.

The veteran was afforded a VA examination in November 2007, 
in which he complained of bilateral hearing loss, problems 
with loud noises, and a persistent "crawling sensation" in 
his right ear.  He denied any significant post-service 
occupational acoustic trauma.  Specifically, the veteran 
stated that after leaving service, he had worked six months 
in construction, where there was "some noise exposure," 
before going on to a four-year stint at General Motors, where 
he was provided with hearing protection, followed by 
approximately three decades at Goodyear Tire and Rubber, 
where he was a computer operator and programmer and not 
subjected to loud noises.  In terms of recreational noise 
exposure, the veteran indicted that he been a hunter, but did 
not specify whether he wore hearing protection.  After 
providing the veteran with puretone audiometry examination, 
the VA examiner concluded that he had bilateral sensorineural 
hearing loss.  However, noting the March 2005 VA medical 
record in which the veteran complained of "gradual hearing 
loss over three years," the VA examiner concluded that it 
was less likely than not that the veteran's hearing loss had 
been incurred in service.

During an October 2008 videoconference hearing before the 
Board, the veteran stated that even though he had not sought 
treatment for hearing loss until many decades after service, 
his hearing difficulties began while he was on active duty.  
Specifically, he traced the onset of his current hearing loss 
to the week he spent on the firing range in spring 1959, 
after which time he developed the ear pain and bleeding that 
was later diagnosed as otitis media.  He also reported that 
"for as long as he could remember" he had "never been able 
to stand loud noises," and that this heightened sensitivity 
had prevented him from attending his daughter's ballgames as 
a child and had interfered with other recreational pursuits, 
such as attending theatrical plays.  Further, the veteran 
complained that he had long experienced an unpleasant 
sensation with his right ear that he likened to a "bug 
crawling" on his eardrum.  That sensation, the veteran 
maintained, was triggered by noises at low frequencies, such 
as his wife's snoring, and kept him awake at night.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

As noted above, the veteran in this case has already been 
provided with a VA examination in which his current 
sensorineural hearing loss was found not to be related to 
service.  However, that examiner appears to have based his 
determination in large part on the veteran's March 2005 
complaint of "gradual hearing loss over three years," a 
statement that the veteran challenged at the Board hearing.  
The veteran is competent to report that he has had hearing 
difficulty and other ear problems (i.e., inability to stand 
loud noises, right-ear "crawling sensation") since service, 
which have gradually worsened over time.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (the veteran is competent 
to describe symptoms which he can observe).  Hence, in view 
of the veteran's credible testimony, his documented exposure 
to live weapons fire, and his service treatment records 
reflecting treatment for otitis media manifested by ear pain 
and bleeding, it remains unclear to the Board whether the 
veteran's current hearing loss is related to in-service 
acoustic noise exposure and/or otitis media.  Accordingly, 
the Board finds that this case must be remanded so that the 
veteran can be afforded a new VA audiological examination to 
fairly assess the merits of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the etiology of 
his bilateral hearing loss and related 
ear complaints (i.e., inability to 
stand loud noises, right-ear "crawling 
sensation").  The claims folder should 
be made available to and be reviewed by 
the examiner.  All appropriate tests, 
including an audiological evaluation 
should be conducted, and the examiner 
must state whether it is at least as 
likely as not that the veteran's ear 
problems are related to or had their 
onset in service.  The examiner must 
specifically consider the veteran's 
testimony about having hearing 
problems, being unable to stand loud 
noises, and having an unpleasant 
sensation "like a bug crawling" in his 
right ear, ever since his exposure to 
live weapons fire during service.  The 
examiner should also consider the 
veteran's service treatment records 
showing his symptomatology and 
treatment for otitis media, acute, in 
determining whether this disease may be 
causally related to his current hearing 
loss.  All findings and conclusions 
should be set forth in a legible 
report. 

2.  Then, readjudicate the appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


